

athenahealth, Inc.
Executive Incentive Plan
I.Purpose
The purpose of the athenahealth, Inc. (“athenahealth”) Executive Incentive Plan
(“EIP”) is to (a) attract, retain, and motivate the highest quality executives;
(b) provide participants with a significant incentive that focuses their work
efforts on athenahealth’s business strategy to maximize revenue and enable
athenahealth to produce long-term growth, thereby increasing its value to
shareholders; and (c) foster a cooperative teaching and learning environment
that focuses on delivering shareholder value, providing the highest level of
service to its clients, and respecting each other. The EIP operates under, and
is subject to the terms of, the athenahealth, Inc. 2007 Stock Option and
Incentive Plan as amended and restated (“2007 Plan”). The EIP is designed to
reward athenahealth executives for annual performance against financial and
operational metrics that further athenahealth’s business strategy.
II.Definitions
Defined terms not explicitly defined in the EIP but defined in the 2007 Plan
shall have the same definitions as in the 2007 Plan.
“Administrator” means the compensation committee of the board of directors of
athenahealth which is comprised of not less than two non-employee directors.
“Base Salary” means the Participant’s annualized rate of base salary on the last
day of the Performance Cycle before (i) deductions for taxes or benefits and
(ii) deferrals of compensation pursuant to any athenahealth-sponsored plans.
“Cut-Off Date” means the latest possible date that will not jeopardize a Target
Award’s qualification as Performance-Based Compensation.
“Participant” means, as to any Performance Cycle, the executive officers of
athenahealth who are deemed likely to be Covered Employees and other key
employees of athenahealth who are designed by the Administrator to participate
in the EIP for that Performance Cycle.
“Performance-Based Compensation” means compensation that is intended to qualify
as “performance-based compensation” within the meaning of Section 162(m).
“Section 162(m)” means Section 162(m) of the Code.
“Threshold Goal” means the Performance Goal that must be achieved in order to
earn any Award under the EIP as further described in Article V below.
III.Administration
The Administrator shall be responsible for the general administration and
interpretation of the EIP and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Administrator may delegate specific administrative tasks to athenahealth
employees or others as appropriate for proper administration of the EIP. Subject
to the limitations on Administrator discretion imposed under Section 162(m), the
Administrator shall have such powers as may be necessary to discharge its duties
hereunder, including the following powers and duties:

1



--------------------------------------------------------------------------------



•
authority to adopt Performance Goals and Target Awards under the EIP for the
Performance Cycle on or prior to the Cut-Off Date;

•
authority to determine eligibility and the amount, manner, and time of payment
of any Award hereunder, including authority to exercise negative discretion in
reducing any Maximum Award; and

•
authority to construe and interpret the terms of the EIP.

IV.Eligibility
A.
General Eligibility

Participation in the EIP is at the discretion of the Administrator. Employees
who are regularly employed (full or part time) on or before September 30 of
applicable fiscal year at the level of senior vice president and above will be
eligible to participate in the EIP for that fiscal year with respect to any
Performance Cycle for which the Cut-Off Date has not yet occurred. A Participant
must be employed through, and not be on a written or an oral performance warning
on, the payment date of any Award. The employee’s Target Award amount for the
fiscal year may be prorated based on the date of hire or promotion. If a
Participant is on a leave of absence for a portion of the Performance Cycle, the
Participant will be eligible for an Award under the EIP based on actual salary
earned during the Performance Cycle (exclusive of any salary replacement
benefits during the leave via insurance).
B.
New Hires

Newly hired employees or employees promoted into an eligible role will be
notified about their participation in the EIP in connection with such hiring or
promotion. Employees who are hired after October 1 of the applicable fiscal year
will not be considered Participants under the EIP for that fiscal year.
C.
Transfers

Subject to achievement of the Threshold Goal(s) and the Participant’s Scorecard
Result, (a) if a Participant transfers mid-year from an EIP-eligible position to
one that is not EIP eligible, the Participant shall receive an Award based on a
prorated Target Award, and (b) if the Participant has a different Target Award
upon transfer, his or her Target Award amount shall be prorated based on the
Target Award percentages for the amount of time spent in each position during
the fiscal year.
V.How the EIP Works
A.Performance Goal Determination
The Administrator, in its sole discretion, shall establish the Threshold Goal(s)
for each Participant for the Performance Cycle. Such Threshold Goal(s) shall be
set forth in writing on or prior to the Cut-Off Date, and the achievement of
such Threshold Goal(s) shall be substantially uncertain at such time as required
for the Awards to be treated as Performance-Based Compensation under Section
162(m).

2



--------------------------------------------------------------------------------



B.Target Awards
A target cash bonus award (“Target Award”) will be established by the
Administrator for each Participant. Each Participant’s Target Award shall be set
forth in writing on or prior to the Cut-Off Date. Target Awards will be
typically expressed as a percentage of a Participant’s Base Salary. For
Participants other than the Chief Executive Officer (“CEO”), these percentages
will be based on such Participant’s position level and qualitative performance
appraisal rating as determined by the Administrator, with input from the CEO,
and based on performance during the prior fiscal year. The Target Award is the
amount that would be earned under the EIP upon achievement at the 100% level of
the Scorecard Result (provided the Threshold Goal is attained).
C.Maximum Award
The Maximum Award that may be earned by the CEO is 300% of his Base Salary and
for any other Participant is 100% of his or her Base Salary. In no event may the
Maximum Award for a Performance Cycle exceed $2 million.
D.Bonus Pool Funding
If any Threshold Goal is attained, the EIP will be funded at 300% of the Base
Salary for the CEO and 100% of the Base Salary for all other Participants, and
each Participant will be credited with the Maximum Award that will be adjusted
downward to the Actual Award, based on the Scorecard Result applicable to such
Participant. athenahealth is under no obligation to pay out the entire funding
of the EIP. If athenahealth does not achieve a Threshold Goal, the EIP will not
be funded and the Participants will not earn any Awards.
E.Scorecard Results
The Administrator, in consultation with the CEO (other than with respect to his
own performance), determines each Participant’s “Scorecard Result” adjustment
based in part on athenahealth’s achievement of certain goals selected for such
Participant at the beginning of the Performance Cycle, with such goals weighted
in the sole discretion of the Administrator.
F.Actual Award
Upon the funding of the EIP and crediting of the Maximum Award, the
Administrator will determine the actual award earned by the Participant (the
“Actual Award”) by reducing the Maximum Award based on the Scorecard Result.
Specifically, each Participant’s Actual Award under the EIP is reduced from the
Maximum Award based on a formula that adjusts the Participant’s Target Award by
the Scorecard Result. Actual Awards earned are paid on an annual basis for the
CEO and annual or quarterly basis for all other Participants. The Administrator
must certify in writing that the Threshold Goals were satisfied prior to any
payment, and the Awards will be paid as soon as administratively practicable but
not sooner than the first day of the calendar year that first follows the end of
the Performance Cycle and not later than the last day of the calendar year that
first follows the end of the Performance Cycle.

3



--------------------------------------------------------------------------------



VI.Termination of Employment
A.Voluntary or Involuntary Termination
In the event that prior to the payment date of an Award, a Participant
(i) voluntary terminates his or her employment (for any reason other than due to
disability) or (ii) is involuntarily terminated for any reason (other than
death), such Participant shall forfeit any unpaid Awards. The foregoing applies
regardless of whether it was the Participant or athenahealth that terminated the
employment and whether the termination was with or without cause.
B.Death
Subject to achievement of the Threshold Goal(s) and the Participant’s Scorecard
Result, if a Participant’s employment is terminated by reason of his or her
death, the Participant’s beneficiary or estate will be paid a pro-rated Award
reflecting participation for the portion of the Performance Cycle prior to his
or her death.
C.Disability
Subject to achievement of the Threshold Goal(s) and the Participant’s Scorecard
Result, if a Participant’s employment is terminated by reason of his or her
disability, he or she shall cease to be a Participant in the EIP on the
effective date of such disability but will remain eligible for payment of a
pro-rated Award for that portion of the Performance Cycle during which he or she
participated in the EIP prior to his or her disability.
VII.Sale Event
If a Sale Event occurs during a Performance Cycle, Awards under the EIP will be
calculated based on athenahealth’s performance as of the date of the Sale Event.
If the Threshold Goals are achieved and certified by the Administrator pursuant
to Article V, each Participant will receive an Award calculated based on the
prescribed formula set forth in Article V as of date of the Sale Event.
Participants who are terminated as the result of a Sale Event, as determined in
the sole and absolute discretion of the Board, will be eligible for payment of a
pro-rated Award for that portion of the Performance Cycle during which he or she
participated in the EIP prior to his or her termination.
VIII.General Provisions
A.Withholding
athenahealth shall have the right to withhold from any Award, any federal, state
or local income and/or payroll taxes required by law to be withheld and to take
such other action as the Administrator may deem advisable to enable athenahealth
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to an Award.
B.No Right to Award or Employment
Nothing in the EIP shall confer on any Participant the right to continued
employment with athenahealth or affect in any way the right of athenahealth to
terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. A Participant shall not have any
right to any Award under the EIP until such Award has been paid to such
Participant.

4



--------------------------------------------------------------------------------



C.Non-Transferability
A person’s rights and interest under the EIP, including any Award previously
made to such person or any amounts payable under the EIP may not be assigned,
pledged, or transferred, except in the event of the Participant’s death, to a
designed beneficiary in accordance with the EIP, or in the absence of such
designation, by will or the laws of descent or distribution.
D.Beneficiaries
To the extent the Administrator permits beneficiary designations, any payment of
Awards due under the EIP to a deceased Participant shall be paid to the
beneficiary duly designated by the Participant in accordance with athenahealth’
s practices. If no such beneficiary has been designated or survives the
Participant, payment shall be made by will or the laws of descent or
distribution.
E.Amendment or Termination
The Administrator may amend or terminate the EIP at any time, provided that no
amendment or termination shall adversely affect the rights of any Participant to
Awards allocated prior to such amendment or termination.
F.Governing Law
The EIP shall be construed, administered and enforced in accordance with the
laws of the Commonwealth of Massachusetts without regard to conflicts of law.
G.Section 162(m) and 409A of the Code
It is the intent of athenahealth that the EIP and the Awards made under the EIP
to Participants who are or may become a person whose compensation is subject to
Section 162(m) satisfy any applicable requirements to be treated as
Performance-Based Compensation. It is intended that payments under the EIP
qualify as short-term deferrals exempt from the requirements of Section 409A of
the Code. In the event that any Award does not qualify for treatment as an
exempt short-term deferral, it is intended that such Award will be paid in a
manner that satisfies the requirements of Section 409A of the Code.
H.Clawback
In the event the Board determines that a significant restatement of the
athenahealth’s financial results or other athenahealth metrics for any of the
three prior fiscal years for which audited financial statements have been
prepared is required and (i) such restatement is the result of fraud or willful
misconduct and (ii) the Participant’s Award amount would have been lower had the
results or metrics been properly calculated, the Administrator has the authority
to obtain reimbursement from any Participant responsible for the fraud or
willful misconduct resulting in the restatement. Such reimbursement shall
consist of any portion of any Award previously paid that is greater than it
would have been if calculated based upon the restated financial results or
metrics.

5

